Citation Nr: 1000749	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-12 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for a psychiatric 
disability, to include PTSD.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of heat stroke.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION


The Veteran's active military service extended from August 
1974 to September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the reopening of the 
Veteran's claims for service connection.  

The Veteran has recent diagnoses of PTSD and depression.  
Claims for service connection for psychiatric disabilities, 
including PTSD, may encompass claims for service connection 
for all diagnosed psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet.App. 1, 5 (2009).  Accordingly, the Board 
has recharacterized that issue.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to service connection for 
psychiatric disorder, to include PTSD, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  The RO denied the reopening of the claims for service 
connection for a personality disorder and depression, and the 
residuals of heat stroke in November 2005.  The Veteran was 
notified of this decision that same month but did not file an 
appeal.  The November 2005 decision of the RO denying the 
reopening of the claims for service connection for a 
personality disorder and depression, and the residuals of 
heat stroke is now final.  

2.  A Social Security Administration (SSA) decision showing a 
diagnosed disability of PTSD, has been received since the 
November 2005 RO decision.  

3.  Service treatment records do not show any complaints, 
treatment, or diagnosis of heat stroke during active service.  

4.  There is no diagnosis of any current medical disability 
as a residual of heat stroke during active service.  


CONCLUSIONS OF LAW

1.  Evidence received since the November 2005 rating decision 
is new and material, and the Veteran's claim for service 
connection for a psychiatric disability, to include PTSD, is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

2.  Evidence received since the November 2005 rating decision 
is not new and material, and the Veteran's claim for service 
connection for the residuals of heat stroke is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In claims to reopen previously denied claims, VA must provide 
a claimant with notice of what constitutes new and material 
evidence to reopen the claim. VA's notice letter should 
describe what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated July 2007.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  This notice also substantially 
complied with the requirements of Dingess and Kent, supra. 

VA has obtained service treatment records, private medical 
records, and VA treatment records, assisted the appellant in 
obtaining evidence, and afforded him the opportunity to 
present hearing testimony, statements and evidence.  All 
known and available records relevant to the issues decided on 
appeal have been obtained and associated with the appellant's 
claims file and he has not contended otherwise.

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.) See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision at this time.

II.  Reopening of Claims

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

A notice of disagreement must be filed within one year of an 
adverse RO rating decision, to initiate an appeal or the 
decision becomes final.  38 U.S.C.A. § 7105(c) (West 1991).  
Reopening a claim for service connection, which has been 
previously and finally disallowed, requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  The 
fact that the RO may have determined that new and material 
evidence was presented, and reopened the claim on that basis, 
is not binding on the Board's determination of the question 
of whether new and material evidence has been submitted.  The 
Board must address the issue initially itself.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id. Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence 
is evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  For determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

A.  Psychiatric Disability

Personality disorders and mental deficiency are not diseases 
or injuries within the meaning of applicable legislation for 
service connection purposes.  38 C.F.R. § 3.303(c).  

The RO denied the Veteran's attempt to reopen his claim for 
service connection for a personality disorder and depression 
in a November 2005 rating decision.  The Veteran was notified 
of this decision in a letter dated that same month.  He  did 
not appeal the RO decision and it became final.  38 U.S.C.A. 
§ 7105(c).  The reason for the continued denial of reopening 
the claim service connection was that the Veteran was 
diagnosed with a personality disorder during active service, 
and that there was no evidence linking a current psychiatric 
disability to active service.  

In November 2009, the Veteran presented sworn testimony 
before the undersigned Veterans Law Judge.  He testified that 
he was diagnosed with, and treated for a psychiatric 
disability during service.  He also testified that he was 
subjected to a personal assault within the meaning of 
38 C.F.R. § 3.304 (f)(4).  While lay testimony is competent 
to establish the occurrence of an injury, it is not competent 
to provide a medical diagnosis outside of the expertise of 
the Veteran, nor can lay assertions of medical causation 
serve as the predicate to reopen a claim.  Moray v. Brown, 5 
Vet. App. 211 (1993);  

At the November 2009 hearing, the Veteran submitted a copy of 
an SSA decision that awarded him disability benefits.  This 
decision indicates that one of the disabilities diagnosed is 
PTSD.  This is the first evidence of record showing a 
diagnosis of this psychiatric disability.  

Claims for service connection for psychiatric disabilities, 
including PTSD, may encompass claims for service connection 
for all diagnosed psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet.App. 1, 5 (2009).  

The evidence received subsequent to the November 2005 RO 
rating decision is new and material.  There is an SSA 
disability decision showing a diagnosis of PTSD.  There is 
sworn testimony of an in-service stressor based upon personal 
assault contained in the Veteran's November 2009 hearing 
testimony.  When considered together, this evidence is 
"new" as it did not exist at the time of the prior 
determination; it is also "material" in that it tends to 
substantiate that the claim for service connection.  

The evidence received subsequent to the November 2005 RO 
rating decision is "new and material" under the provisions 
of 38 C.F.R. § 3.156, and the reopening of the claim for 
service connection for  a psychiatric disability, to include 
PTSD, is warranted.

B.  Heat Stroke

The Veteran continues to assert a claim for service 
connection for the residuals of heat stroke.  In May 2003, he 
filed his original claim for service connection for the 
"residuals of heat stroke."  At that time, he did not 
indicate any specific current disability, which was a 
residual of the heat stroke he claimed to have incurred 
during active service.  Service connection was originally 
denied in a February 2004 rating decision.  The evidence of 
record at that time included the Veteran's service treatment 
records and recent private and VA medical treatment records.  

The Veteran's service treatment records do not reveal any 
evidence that the Veteran was treated for heat stroke during 
active service.  No separation examination report is of 
record.  Rather, the Veteran was separated by Medical Board 
proceedings for a personality disorder.  The July 1975 
Medical Board Report is of record and does not indicate any 
diagnosis of, or treatment for, heat stroke during service.  

VA treatment records dated in 2003 reveal various diagnoses 
of psychiatric disabilities and treatment for substance 
abuse.  These records do not indicate any current disability 
as a residual of heat stroke during service.  Private medical 
treatment records dated from 1998 to 2003 reveal treatment 
for a variety of symptoms such as anxiety, foot pain, and 
sinus infection.  However, review of all of this medical 
evidence does not reveal a diagnosis of any disability that 
could be attributed to being a residual of the heat stroke 
that the Veteran claims to have incurred during service.  

The RO denied the Veteran's attempt to reopen his claim for 
service connection for the residuals of heat stroke in a 
November 2005 rating decision.  The Veteran was notified of 
this decision in a letter dated that same month.  He  did not 
appeal the RO decision and it became final.  38 U.S.C.A. 
§ 7105(c).  The reason for the continued denial of reopening 
the claim service connection was that there was no objective 
evidence showing any residuals of a heat stroke during active 
service.  The evidence of record at the time of the November 
2005 rating decision denying the reopening of the claim, 
included the evidence indicated above along with more recent 
VA treatment records dated through 2005.  

The evidence received subsequent to the November 2005 RO 
rating decision includes additional VA and private medical 
treatment records dated up to the present.  These medical 
records show treatment for a variety of medical disorders 
including psychosis as indicated in a July 2007 VA record.  A 
March 2008 VA outpatient treatment record indicates a problem 
list including:  indigestion, hypertension, erectile 
dysfunction, arm pain, and hyperlipidemia.  The medical 
records submitted subsequent to the November 2005 RO rating 
decision do not indicate that any current medical disability 
is a residual of the heat stroke that the Veteran claims he 
incurred during active service.  

In November 2009, the Veteran presented sworn testimony at a 
hearing before  the undersigned Veterans Law Judge.  He 
testified that he believed that he incurred heat stroke 
during service while stationed in Hawaii.  He indicated that, 
while a hospital patient during service in Hawaii, he took a 
walk around the grounds for exercise and that he passed out.  
He further indicated that he could "feel my brains inside my 
head sizzling because I was hot."  He believed that this was 
heat stroke and that it resulted in a variety of psychiatric 
and cognitive symptoms.  

The evidence received subsequent to the November 2005 RO 
rating decision is not new and material.  The medical records 
obtained do not show a diagnosis of any current disability, 
which is indicated to be a residual of heat stroke during 
service.  His statements and testimony amount to an assertion 
that he believes that he had heat stroke during service and 
that it resulted in some psychiatric symptoms.  The Veteran 
is competent to testify to an injury during service and to 
his readily identifiable symptoms such as loosing 
consciousness.  While lay testimony is competent to establish 
the occurrence of an injury, it is not competent to provide a 
medical diagnosis outside the expertise of the Veteran, nor 
can lay assertions of medical causation serve as the 
predicate to reopen a claim.  Moray v. Brown, 5 Vet. App. 211 
(1993); 

The evidence received subsequent to the November 2005 rating 
decision is not "new and material" under the provisions of 
38 C.F.R. § 3.156.  There is simply no evidence of record 
linking any current disability to a claimed heat stroke 
injury during service.  Accordingly, the reopening of the 
claim for service connection for the residuals of heat stroke 
is not warranted.

To the extent that the Veteran's November 2009 hearing 
testimony asserts he incurred an undocumented heat stroke 
during service, which resulted in a psychiatric disability, 
the Board has reopened the claim for service connection for a 
psychiatric disability and is remanding that claim for 
additional development.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a psychiatric disability, to 
include PTSD, is reopened; to this extent only the claim is 
granted.  

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection the residuals 
of heat stroke, reopening the claim is denied.

REMAND

The Veteran claims entitlement to service connection for a 
psychiatric disability, to include PTSD.  The final diagnosis 
on the Veteran's July 1975 Medical Board Report was 
"passive-aggressive personality" disorder.  Service 
connection cannot be granted for this disorder, because it is 
not a disability within the meaning of VA regulations.  
38 C.F.R. § 3.303(c).  

The evidence of record reveals diagnoses of current 
psychiatric disabilities, other than personality disorders.  
At the November 2009 hearing, the Veteran testified that 
during service he was treated as a inpatient for psychiatric 
symptoms at Tripler Army Hospital, in Hawaii.  The July 1975 
Medical Board Report indicates that the Veteran was 
"admitted" to Tripler Army Hospital on May 8, 1975 and that 
he was "discharged to duty" on May 21, 1975.  Review of the 
record does not reveal that these inpatient records have been 
obtained or requested.  This must be done.  VA's duty to 
assist is heightened when records are in the control of a 
government agency.  Gobber v. Derwinski, 2 Vet. App. 470 
(1992).  

At the November 2009 hearing, the Veteran submitted a copy of 
a recent SSA disability decision, which indicated a diagnosis 
of PTSD.  The Veteran's SSA records need to be obtained.  VA 
must obtain Social Security Administration decisions and 
records, which have bearing on the veteran's claim.  Waddell 
v. Brown, 5 Vet. App. 454 (1993).  

At the November 2009 hearing, the Veteran also testified that 
during service he was subjected to a personal assault within 
the meaning of 38 C.F.R. § 3.304 (f)(4).  Accordingly, the 
appropriate development needs to be conducted with respect to 
the claim in relation to PTSD.  

Finally, the Veteran needs to be accorded a VA psychiatric 
Compensation and Pension examination.  When the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).   

Accordingly, the claim is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
required.)

1.  Request a complete copy of the 
Veteran's service personnel records, to 
include copies of evaluation reports, 
orders, any and all additional 
administrative remarks including 
records of nonjudicial punishment, 
legal proceedings, reports of 
investigation, or line of duty 
findings, from the service department 
or the appropriate depository of 
records.  Document all attempts made to 
obtain these records.  

2.  Make another attempt to secure any 
additional service medical records that 
may exist pertaining to this veteran from 
the service department or the appropriate 
depository of records.  Specifically, 
request copies of the Veteran's inpatient 
psychiatric treatment at Tripler Army 
Hospital, in Hawaii in May 1975.  
Document all attempts made to obtain 
these records.

3.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  Document all attempts made 
to obtain these records.

4.  Request from the veteran a statement 
containing as much detail as possible 
regarding the stressors which he claims he 
was exposed to during active service.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of the 
events, his service units, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.

5.  Develop the Veteran's claim in 
accordance with M21-1 provisions 
concerning claims for service connection 
for PTSD based on personal assault.  This 
includes, but is not limited to, notifying 
the Veteran of the opportunity to furnish, 
or to advise VA of the potential source or 
sources of evidence other than his service 
records or evidence of behavioral changes 
that might constitute credible supporting 
evidence of his purported in-service 
stressor.  Specific examples of 
corroborating alternative evidence should 
be provided.  In particular, he should be 
given the opportunity to present 
statements of friends, family, and former 
service members attesting to any change in 
his behavior or events he confided to 
them.

6.  Schedule the Veteran for a VA 
psychiatric examination with 
consideration of the criteria for PTSD.  
The report of examination should 
include a detailed account of all 
manifestations of psychiatric pathology 
found to be present.  If there are 
different psychiatric disorders, 
attempt to reconcile the diagnoses and 
specify which symptoms are associated 
with and which disorders are part of or 
caused by the service-connected 
disorder.  If certain symptomatology 
cannot be disassociated from one 
disorder or another, it should be 
specified.  All necessary special 
studies or tests including 
psychological testing are to be 
accomplished.  

The examiner is informed that, with 
respect to evidence of stressors to 
support a diagnosis of PTSD, there is 
evidence of record indicating that the 
Veteran was shot, incurred gun shot 
wounds, both before and after service.  
There is no evidence that the Veteran 
was in combat during service or that he 
was shot during service.  

The examiner should review the evidence 
of record with attention to the service 
treatment records and provide the 
following opinions:

*	Is it at least as likely as not (50 
percent or greater probability) that 
any current psychiatric disorder 
manifested during service and was 
diagnosed, or misdiagnosed, as a 
personality disorder at that time?

*	Is it at least as likely as not (50 
percent or greater probability) that 
any current psychiatric disorder is 
related to the Veteran's active 
military service?  

Assign a numerical code under the Global 
Assessment of Functioning Scale (GAF).  It 
is imperative that the examiner include a 
definition of the numerical code assigned.  
Thurber v. Brown, 5 Vet. App. 119 (1993).  
The diagnosis should be in accordance with 
the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4TH ed. 1994).  The claims folder 
and a copy of this remand must be made 
available and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide complete rationale 
for all conclusions reached.

7.  Following the above, readjudicate the 
Veteran's claim for service connection 
for a psychiatric disability, to include 
PTSD.  If any benefit on appeal remains 
denied, a Supplemental Statement of the 
Case should be issued, and the veteran 
and his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).







______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


